DETAILED ACTION
The present Office Action vacates the previous Non-Final Rejection with the mail date of 10/13/2021, in order to properly address the preliminary amendment of claims 1-13.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/13/2021 is acknowledged by the Examiner.

Claim Rejections - 35 USC § 112
Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the vent tube protrusion" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-13 are included due to being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected, as well as claims 7 and 11-13 as far as they are definite, under 35 U.S.C. 102(a)(1) as being anticipated by Mau (DE 2012005461).
Mau discloses:
1. A method of connecting a vent tube (15) to a gas stem (13) of a bottling machine (would be connected to the filling element 1 to fill bottle 2 in fig. 1) using a positive lock (fig. 2) comprising: providing a vent tube (15) having at least one alignment mechanism (recess 22), a receiver (12) defining at least a portion of a through-opening (19) to allow the vent tube to be inserted into or removed from the receiver, and a biasing mechanism (resilient element between 12 and 15 is described in the English translation, lines 1098-1107) for biasing against at least a portion of the vent tube; aligning the at least one alignment mechanism with the through-opening (aligning 15 into 19 so that 22.1 and 21, which extends into 19, also align); inserting the vent tube 
7. A method of connecting a vent tube (15) to a gas stem (13) of a bottling machine (would be connected to the filling element 1 to fill bottle 2 in fig. 1) using a positive locking feature (figs. 2, 3) comprising: providing a vent tube (15) having at least one vent tube alignment mechanism (recess 22), a receiver (12) defining at least a portion of a through-opening (19) and at least one receiver alignment mechanism (21) for aligning with the vent tube alignment mechanism (22.1) to allow the vent tube to be inserted into or removed from the receiver, and a biasing mechanism (resilient element between 12 and 15 is described in the English translation, lines 1098-1107) for biasing against at least a portion of the vent tube; aligning the vent tube with the through-opening and the at least one vent tube alignment mechanism with the at least one receiver alignment mechanism (aligning 15 into 19 so that 22.1 and 21, which extends into 19, also align); inserting the vent tube into the receiver against the biasing mechanism (lines 1098-1107); rotating the vent tube such that the at least one vent tube alignment mechanism is not aligned with the at least one receiver alignment mechanism so that the vent tube is secured to the receiver (rotating 21 along 22. 2; lines 1061-1063); and locking the vent tube to the receiver using the biasing mechanism to bias the vent tube alignment mechanism out of alignment with the receiver alignment mechanism to form a positive locking feature that keeps the vent tube connected to the 
11. The method of claim 7 wherein the at least one receiver alignment mechanism is a protrusion (21) and the at least one vent tube alignment mechanism is a recessed channel (22.1) for receiving and guiding the protrusion as the vent tube is inserted into the receiver and aligning the vent tube comprises aligning the receiver protrusion with the recessed channel of the vent tube so that the protrusion will travel within the recessed channel to allow the vent tube to be inserted into the receiver (see figs. 2-3; lines 1061-1063).
12. The method of claim 11 wherein the protrusion includes first and second protrusions extending from opposite sides of the receiver (two protrusions 21 extending on opposite sides, seen in fig. 3) and the recessed channel includes first and second recessed channels located on opposite sides of the vent tube (a recess 22 is provided for each 21, as seen in fig. 3) and aligning the vent tube comprises aligning the first protrusion with the first recessed channel and aligning the second protrusion with the second recessed channel so that the vent tube may be inserted into the receiver (figs. 2-3).
13. The method of claim 12 wherein the vent tube further defines first and second nests (22.3 on opposite sides) for receiving the first and second protrusions (21) respectively when the vent tube is inserted into the receiver (12) and rotated such that the first and second protrusions are out of alignment with the first and second recessed channels (rotating 21 along 22. 2; lines 1061-1063), and locking the vent tube to the receiver comprises using the biasing mechanism to bias the first and second 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, and 4 is/are rejected, as well as claims 5-10 as far as they are definite, under 35 U.S.C. 103 as being unpatentable over Mau (DE 2012005461).
Mau discloses:
Regarding claims 1 and 7, a method of connecting a vent tube (15) to a gas stem (13) of a bottling machine (would be connected to the filling element 1 to fill bottle 2 in fig. 1) using a positive lock (fig. 2) comprising: providing a vent tube (15) having a receiving groove (22), a receiver (12) defining at least a portion of a through-opening (19) and at least one alignment mechanism (21) to allow the vent tube to be inserted into or removed from the receiver (as seen in figs. 1, 2), and a biasing mechanism (resilient element between 12 and 15 is described in the English translation, lines 1098-1107) for biasing against at least a portion of the vent tube; aligning the at least one 
2. The method of claim 1 wherein the at least one alignment mechanism is a protrusion (21) the vent tube further defines a recess (22.1, 22.2, 22. 3) for receiving at least a portion of the alignment mechanism protrusion (21) and rotating the vent tube comprises rotating the vent tube such that the at least a portion of the at least one alignment mechanism protrusion is nested in the recess to hinder rotational movement of the vent tube (see figs. 2-3; lines 1061-1063).
3. The method of claim 2 wherein the biasing mechanism biases against at least a portion of the vent tube (spring is between 12 and 15, see lines 1098-1107) to encourage nesting of the at least a portion of the at least one alignment mechanism protrusion in the recess (22.3; the biasing element would encourage 21 to lock into the recess 22.3).
4. The method of claim 1 wherein the biasing mechanism is a spring for directly biasing against the at least a portion of the vent tube (spring is between 12 and 15, see lines 1098-1107) and the method comprises compressing the spring to allow the vent tube to be moved between a first position wherein the vent tube is removed from the receiver and a second position wherein the at least a portion of the at least one alignment mechanism is nested in the recess defined by the receiver (see figs. 2-3; lines 1061-1063, 1098-1107).

6. The method of claim 5 wherein the plurality of protrusions include first and second protrusions located on opposite sides of the vent tube (two protrusions 21 extending on opposite sides, seen in fig. 3) and the plurality of recessed channels include first and second recessed channels located on opposite sides of the receiver (a recess 22 is provided for each 21, as seen in fig. 3) and inserting the vent tube comprises aligning the first protrusion with the first recessed channel and the second protrusion with the second recessed channel so that the vent tube is guided as it is inserted into the receiver.
8. The method of claim 7 wherein the at least one receiver alignment mechanism is a protrusion (21) and the at least one vent tube alignment mechanism is a recessed channel (22.1) for receiving and guiding the protrusion as the vent tube is inserted into the receiver and aligning the vent tube comprises aligning the receiver protrusion with the recessed channel of the vent tube so that the protrusion will travel within the recessed channel to allow the vent tube to be inserted into the receiver (see figs. 2-3; lines 1061-1063).

10. The method of claim 9 wherein the vent tube further defines first and second nests (22.3 on opposite sides) for receiving the first and second protrusions (21, 21) respectively when the vent tube is inserted into the receiver and the vent tube and first and second recessed channels are rotated out of alignment with the first and second protrusions, and locking the vent tube to the receiver comprises using the biasing mechanism to bias the first and second protrusions into the first and second nests to form a positive locking feature that keeps the vent tube connected to the receiver throughout bottling machine operations (lines 1061-1063; biasing of spring would push 21 into 22.3 to positively lock 21 out of alignment with 22.1).
However, Mau discloses the protrusion (21) extending from the receiver (12) and the through-opening or receiving groove (22) on the vent tube (15) instead of the protrusion being on the vent tube and the through-opening/receiving groove being on the receiver.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the orientation so that the protrusion was on the vent tube and the through-opening/receiving groove was on the receiver, to provide an alternate equivalent arrangement that would function essentially the same, since it has In re Einstein, 8 USPQ 167.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE 102011075237 discloses a related vent tube coupled magnetically.  US 20170268709 discloses a related coupling including protrusions (12) received in recesses (14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753